



ALASKA AIR GROUP PERFORMANCE BASED PAY PLAN
(Amended and Restated June 19, 2015)


The Board of Directors (the “Board”) of Alaska Air Group, Inc. (the “Company”)
has adopted the Performance-Based Pay Plan (the “Plan”) to reward employees of
Alaska Airlines, Inc. (“Alaska”) and Horizon Air Industries, Inc. (“Horizon”).
The Board has delegated authority to the Compensation and Leadership Development
Committee (the “Committee”) to administer the Plan. The Performance Based Pay
Award (“Award”) of each eligible Plan Participant will depend upon the degree to
which the Company, Alaska, and Horizon achieve the performance goals and, if
applicable, an award modifier, set by the Committee for each calendar year (a
“Plan Year”) and upon the discretion of the Committee as explained below.


At the beginning of each Plan Year, the Committee will determine the elected
officers and employees of Alaska and Horizon to whom Awards will be granted for
that Plan Year that are intended to qualify as performance-based compensation
within the meaning of Section 162(m) of the Internal Revenue Code (“Section
162(m)”). Such Awards (“Section 162(m) Awards”) will be granted pursuant to, and
subject to the limitations and requirements of Section 5.1.4 and 5.2 of the
Alaska Air Group, Inc. 2008 Performance Incentive Plan (the “2008 PIP”), as last
approved by the Company’s stockholders on May 17, 2011 (including the limit on
the maximum per-person Award of $1 million per year, established by Section
5.2.3 of the 2008 PIP).


This Amended and Restated Plan is effective beginning with the 2015 Plan Year
and each year thereafter until amended, restated or terminated, pursuant to
Paragraph 8.


1.
ELIGIBILITY

Eligibility to participate in the Plan during a Plan Year is limited to U.S. and
Canadian employees, and Mexico management employees, of Alaska and Horizon
(“Eligible Employees”) who:


(a) are employees of Alaska or Horizon on December 31 of the Plan Year for which
the Award is being paid, or


(b) were employees during a portion of the Plan Year for which the Award is
being paid but were not employees on December 31 because their employment ended
due to retirement, disability or death. (For example, if an employee retires
from Alaska or Horizon and his/her last day of employment is on or between
January 1 and December 31, 2014, he/she would be eligible for an award for the
2014 Plan Year, but would not be eligible for an Award for the 2015 Plan Year
because he/she was not an employee during any part of the 2015 Plan Year, even
though his/her first day of retirement might be January 1, 2015.)


Eligible Employees who are on temporary medical leave, military leave, furlough,
or company-approved leave of absence as of December 31 of the Plan Year shall
remain eligible under the Plan. Unless otherwise provided in a separate
agreement, an individual whose employment with Alaska or Horizon ends prior to
December 31 of the Plan Year for any reason not set forth above, for example,
resignation or termination (with or without cause), forfeits any Award under
this Plan. In addition, employees terminated for cause, as determined by Alaska
or Horizon, shall forfeit any Award under this Plan, regardless of their
employment status on December 31 of the Plan Year. Notwithstanding the
foregoing, contract employees or independent contractors as classified by Alaska
or Horizon, shall be excluded from participation hereunder, regardless of
whether an agency or court subsequently re-classifies such individuals as
employees of Alaska or Horizon. An Eligible Employee who meets all the
requirements for an Award is a “Plan Participant” for such Plan Year.
Participation in the Plan does not guarantee that any Award will be paid if
applicable performance goals specified for the Plan Year are not achieved for
the year.


2.
CALCULATION OF THE AWARD

The size of the Award earned for a Plan Year will depend upon the extent to
which the performance goals and, if applicable, an award modifier have been
achieved during that Plan Year, and upon the discretion of the Committee.
Separate performance weighting has been established for each performance goal.


A Plan Participant’s Award is determined by the following formula: Eligible
Earnings X Participation Rate X Payout Award Percentage.


“Eligible Earnings” means the aggregate wages or salary paid during the Plan
Year to the Plan Participant for services performed for Alaska or Horizon,
including cash received for vacation payouts in connection with the Plan
Participant’s transfer between Alaska and Horizon or in connection with
retirement, death or disability, amounts that the Plan Participant could have
received in cash had the Plan Participant not elected to contribute the amount
to an employee benefit plan





--------------------------------------------------------------------------------




maintained by the Company or an affiliate and any other voluntary payment the
Plan Participant makes which reduces his/her compensation (such as the Plan
Participant’s voluntary contribution to an Internal Revenue Code (“Code”)
Section 401(k) Plan, Code Section 125 medical account, dependent day care
spending account, or charitable gift), but excluding commissions, all bonuses
(including any payment received under this Plan), and all other forms of
incentive or other supplemental pay, employee benefits paid by the employer
(such as employer contributions to a Code Section 401(k) Plan), worker’s
compensation payments, disability payments, cash and non-cash fringe benefits
and perquisites (such as per diems, auto expense reimbursement, relocation
reimbursement or travel reimbursement).


“Participation Rate” shall mean the percentage level communicated to each
Eligible Employee or class of Eligible Employee.


“Payout Award Percentage” means the sum of the weighted payout of each
performance goal, calculated in the manner specified by Paragraph 3, herein.
However, in the case of an elected officer of Alaska or Horizon, the Plan
Participant’s Award under this Plan, is limited to three times the elected
officer’s Eligible Earnings for the Plan Year, and is further limited as set
forth in Paragraph 6 hereof. Awards may be paid in cash only.


All calculations will be performed by the Finance Department of Alaska and will
be subject to approval by the Committee (such approval by the Committee to be in
writing in the case of Section 162(m) Awards consistent with the requirements of
Section 162(m)). Once approved by the Committee, such calculations shall be
conclusively presumed to be accurate.


3.
PERFORMANCE WEIGHTING

In order for any Award to be payable as to a particular performance goal, a
“Threshold” performance level for that goal must be achieved. The payout
percentage for a particular performance goal will be 25% if the “Threshold”
level is reached, 100% if the “Target” level is reached, and 200% if the
“Maximum” level is achieved. This determination applies to each goal
individually. If performance for a particular goal is between the Threshold and
Target levels, or between the Target and Maximum levels, the payout percentage
for that goal will be determined by linear interpolation between those two
levels. The payout percentage for each goal as so determined will then be
multiplied by the weighting factor for that goal, as specified in Annex 1
Performance-Based Pay Plan Goals and Measures described in Paragraph 4 for the
applicable Plan Year (the “weighted payout percentages”).


4.
PERFORMANCE GOALS AND APPLICABLE PERFORMANCE WEIGHTING FACTORS

The Committee will establish the performance goals and, if applicable, an award
modifier for each Plan Year during the life of this Plan, and will annually
approve an Annex 1 Performance-Based Pay Plan Goals and Measures to this Plan
that outlines the performance goals, award modifiers and the weighting factors
and an Annex 2 Performance-Based Pay Plan Participation Rates.


5.
DISCRETIONARY FACTOR

In the case of a Plan Participant described in Paragraph 1 who retired,
terminated employment due to disability, or died during the year, or a Plan
Participant who took a leave of absence or worked a reduced schedule during any
portion of the year, the Committee retains absolute discretionary authority to
adjust the Award to such Plan Participant based upon the Committee’s
determination of such Plan Participant’s contribution to the Company or its
affiliates or any other factors as the Committee may determine appropriate.
However, in the case of Awards to any elected officer of Alaska or Horizon, the
Award cannot be increased above the amount authorized in the original grant;
and, in the case of Section 162(m) Awards payable after retirement or any other
termination of employment (other than due to the Plan Participant’s death or
disability), the Committee has discretion only to reduce (but not increase) the
amount that would otherwise be payable under the Award based on achievement of
the applicable performance goals. Moreover, the amount of any Award payable for
the Plan Year to any elected officer whose Award might potentially be subject to
the deduction limitations of Code Section 162(m) cannot exceed the maximum limit
on any such individual’s Award of $1 million per year, established by Section
5.2.3 of the 2008 PIP.


6.
TIMING OF AWARDS

Payment of Awards for a Plan Year will be made no later than March 15 of the
following year. A deceased Plan Participant's Award will be paid to the
beneficiary designated by the Participant for purposes of the Company's or its
affiliates’ group term life insurance plans covering the deceased Participant,
and in the absence of any designation, will be paid or distributed to the
Participant’s estate.


7.    PLAN PARTICIPANT TRANSFERS BETWEEN ALASKA AND HORIZON
If a Plan Participant transfers between Alaska and Horizon, the Plan
Participant’s Award under this Plan, and any payment in respect of such Award,
shall be separately determined by the Committee based on Eligible Earnings,
Participation Rate





--------------------------------------------------------------------------------




and Payout Award Percentage attributable to each entity. This will result in a
separate Award based on Alaska service and performance and a separate Award
based on Horizon service and performance.


8.
AMENDMENT

The Board, acting on its own or through the Committee, retains the right to
modify the Plan at any time in any manner that it deems appropriate, provided
that (a) no amendment that adversely affects the rights of Plan Participants or
their beneficiaries shall be effective for a Plan Year that ended prior to the
Plan Year in which the amendment was adopted, and (b) it will not terminate the
Plan for any Plan Year during that Plan Year unless it is clear that Plan
Participants will not receive any payment with respect to Awards granted for
that Plan Year.


9.    CLAWBACK POLICY.
The Award is subject to the terms of the Company’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Award and repayment or forfeiture of any cash received
with respect to the Award.


10.    MISCELLANEOUS
a.
This Plan, including its attachments, constitutes the entire understanding
relating to an Award to any employee of Alaska or Horizon, and supersedes all
prior oral or written agreements, representations or commitments relating to
such Awards.



b.
This Plan is not a commitment of the Company, Alaska or Horizon, to any officer
or employee of such company, to continue that individual in its employ in order
to qualify for an Award. Nothing contained in this Plan may be considered to be
a promise of continued employment. Any employee who shall file suit against his
or her employer for wrongful termination shall automatically cease to be a Plan
Participant.



c.
This Plan and the rights and obligations provided for herein shall be construed
and interpreted in accordance with the law of the state of Washington, excluding
its conflicts of law rules.



d.
No unpaid Award will be subject to the debts, liabilities, contracts or
engagements of any Plan Participant, and may not be alienated, pledged,
garnished or sold, and any attempt to do so shall be void.



e.
All Awards are subject to applicable federal, state, and local deductions.



f.
This Plan is intended to be an exception to, or otherwise be in compliance with,
Section 409A of the Internal Revenue Code of 1986, as amended. This Plan shall
be interpreted to comply with Section 409A. Further, it is the intent of the
Company that, in the case of Section 162(m) Awards, this Plan, each such Award,
any amounts paid with respect to such Awards, shall qualify as performance-based
compensation or will otherwise be exempt from deductibility limitations under
Section 162(m). Any provision, application or interpretation of this Plan
inconsistent with this intent to satisfy the standards in Section 162(m) as to
the Section 162(m) Awards shall be disregarded.



Dated: June 19, 2015        
Alaska Air Group, Inc.


______________________________
J. Kenneth Thompson
Chairman
Compensation and Leadership Development Committee





--------------------------------------------------------------------------------






ANNEX 1


PERFORMANCE BASED PAY PLAN GOALS AND MEASURES FOR 2016


This Annex sets forth the goals for the Alaska Air Group Performance Based Pay
Plan for the 2016 Plan year.


The performance goals for 2016 are divided into two groups: Operational
Performance and Financial Performance. The Operational Performance goals, which
are based on safety, employee engagement and cost per available seat mile (CASM)
measures, represent 30% of the total weight. The Financial Performance goal is
based on the Company’s profitability and represents 70% of the total weight.


a.
Operational Performance. Operational Performance is equally divided into three
categories:



1.
Safety (10%)



No award for Safety will be earned by any Alaska or Horizon employee if there is
an on-the-job employee fatality or operation-related passenger fatality. The
Compensation and Leadership Development Committee retains discretion to
determine whether a passenger fatality is operation-related.


A Safety payout requires the attainment of stated goals for “Level 3” safety
events during the Plan year.


For Alaska:
Threshold
    4 or fewer “Level 3” safety events

Target
    3 or fewer “Level 3” safety events

Maximum
    1 or fewer “Level 3” safety events



For Horizon:
Threshold
    4 or fewer “Level 3” safety events

Target
    3 or fewer “Level 3” safety events

Maximum         1 or fewer “Level 3” safety events


2.    Employee Engagement/Customer Satisfaction (10%)


Employee Engagement/Customer Satisfaction will be measured by the number of
times each airline meets or exceeds the monthly Operational Performance Rewards
(OPR) Customer Satisfaction goal. The OPR goal is measured through online
surveys of recent customers and is based 50% on employee attitude, courtesy and
helpfulness, 25% on satisfaction on the most recent flight, and 25% on
satisfaction over the past 12 months.


For Alaska:
Threshold
Total of 6 months with OPR score of 85% or higher



Target
Total of 8 months with OPR score of 85% or higher



Maximum
Total of 11 months with OPR score of 85% or higher

            
For Horizon:
Threshold
Total of 6 months with OPR score of 85% or higher

        
Target
Total of 8 months with OPR score of 85% or higher



Maximum
Total of 11 months with OPR score of 85% or higher






--------------------------------------------------------------------------------






3.
CASM (cost per available seat mile) ex. fuel (10%).



CASM calculations exclude fuel costs and may be adjusted for certain Excluded
Items and Alternative Accounting Treatments (as defined below), as appropriate
at the discretion of the Compensation Committee.


Alaska CASM ex. fuel:
Threshold          7.45¢
Target             7.35¢
Maximum         7.25¢


Horizon CASMxx*:
Threshold          13.15¢
Target             12.95¢
Maximum         12.75¢


*CASM ex. Fuel (pre-Capacity Purchase Agreement) and excluding one-time
transition items related to Horizon Air restructuring


b.
Financial Performance. (70% of the total)

Financial Performance is measured by the Company’s Profitability.


Alaska Air Group Profitability (70% of the total).


The Profitability measure is the Adjusted Pre-Tax Profit of the Company, as
defined below.
Threshold     $ 450 million
Target         $ 775 million
Maximum    $ 1.7 billion


“Adjusted Pretax Profit” means the net income of Alaska Air Group, Inc. as
computed under Generally Accepted Accounting Principles (GAAP), adjusted for
Excluded Items and Alternative Accounting Treatments and for fuel expense
variances from budget greater than $100 million resulting from jet fuel price
volatility. “Excluded Items” means (a) income taxes, (b) pretax expense under
any Alaska Air Group (or subsidiary) performance-based pay, operational
performance rewards, or similar such programs as determined in the discretion of
the Compensation Committee, and (c) special income or expense items that, in the
discretion of the Compensation Committee, should be excluded because recognizing
them would not appropriately serve the goals of the Plan. These may include,
without limitation, gain or loss on disposition of capital assets, impairments
or other fleet exit costs, expenses from voluntary or involuntary severance
programs, significant curtailment gains or losses from retirement plans, the
impact of changes in accounting principle, government refunds or assistance and
cumulative effect of accounting changes. “Alternative Accounting Treatments”
means expense or income items that, for purposes of calculating Adjusted Pretax
Profit, the Company (or any subsidiary) will account for based on non-GAAP
methods because, in the discretion of the Compensation Committee, using GAAP
accounting methods would not appropriately serve the goals of the Plan. These
may include, without limitation, fuel hedge accounting on an “as settled” basis.





--------------------------------------------------------------------------------






ANNEX 2
PERFORMANCE BASED PAY PLAN PARTICIPATION RATES


This Annex sets forth Participation Rates in connection with the
Performance-Based Pay Plan, effective with the beginning of the 2016 Play Year.


Pay Group/Position
Participation
Rate
ALASKA CHIEF EXECUTIVE OFFICER
120%
ALASKA PRESIDENT
90%
ALASKA EXECUTIVE VICE PRESIDENTS
85%
ALASKA SENIOR VICE PRESIDENTS
75%
HORIZON AIR PRESIDENT
75%
ALASKA VICE PRESIDENTS SERVING ON MANAGEMENT’S EXECUTIVE COMMITTEE
65%
ALASKA AND HORIZON VICE PRESIDENTS
50%
ALASKA AND HORIZON MANAGING DIRECTORS
35%
ALASKA AND HORIZON DIRECTORS
15%
ALASKA AND HORIZON MANAGERS AND SUPERVISORS*
7.5%
OTHER ALASKA AND HORIZON PARTICIPANTS
5%
*Includes managers and supervisors with direct reports, employees in Grade Level
I (Alaska) or Level 117 (Horizon) and above, and managers and supervisors whose
core responsibility is leading vendor/contractor teams in their daily work.



Approved by the Compensation and Leadership Development Committee 5/12/16
Supersedes and replaces the rates approved on 3/24/16









